DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the reply received on 18 March 2022. Claims 1, 3-4, 6, 8-10, 12 and 14 are pending. 
Response to Remarks
The amendments and remarks received in the reply have been considered. The argument that the combination of US 2019/0066398 A1 (Sankavaram et al.) and US 2019/0005464 A1 (Harris et al.) does not teach every limitation recited by amended independent claims 1 and 10 is persuasive, and the previous rejections of claims 1, 3-4, 6, 8-10, 12 and 14 under 35 U.S.C. 103 are withdrawn. New rejections are made below in view of additional prior art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0066398 A1 (Sankavaram et al., hereinafter "Sankavaram") in view of US 10,802,486 B1 (Paul et al., hereinafter "Paul"). 

As to claim 1, Sankavaram discloses a method for conducting maintenance of an autonomous vehicle, the method comprising: 
	determining if maintenance of the autonomous vehicle is necessary based on a period of time since a last maintenance of the autonomous vehicle and a mileage of the autonomous vehicle (para [0043] - "The maintenance event manager 50 monitors the vehicle odometer, engine run-time, and other factors, and generates information that indicates an impending need for recommended maintenance or scheduled maintenance"); 
	determining an optimal time for the maintenance of the autonomous vehicle (para [0045] - "The appointment log 70 is configured to monitor upcoming engagements from vehicle scheduling calendars 218 of one or more authorized vehicle operators 216. [...] The appointment log 70 captures and maintains a record of the upcoming engagements and associated trips in memory. Trips associated with upcoming engagements can include, by way of example, daily commuting trips", para [0053] - "service appointment routine 400 locates the geographically nearest service center(s) (404) and communicates with one or more of them to determine information related to recommended maintenance or service actions (406) and also determine a best time/date slot to schedule vehicle service employing information provided by the operator's appointment log 70"); 
	informing an autonomous vehicle user of the optimal time for the maintenance of the autonomous vehicle (para [0044] - "'scheduled maintenance' indicates a maintenance event that is derived from the manufacturer-recommended maintenance and service intervals. Such information is communicated to the scheduling controller 200 either periodically or in response to a request from the scheduling controller 200", para [0054] - "The best time/date slot(s), service center location(s) and recommended maintenance or service actions is communicated to the operator (410), and the operator is queried to determine if one of the time/date slot(s) is acceptable to the operator"); 
	receiving confirmation of the optimal time for the maintenance of the autonomous vehicle from the autonomous vehicle user (para [0055] - "When one of the time/date slot(s) is acceptable to the operator (412)(1), the service appointment routine 400 determines if the vehicle 10 also needs routine maintenance, such as an oil change (414). If there is a need for routine maintenance (414)(1), the vehicle 10 communicates with the service center 210 to schedule the service appointment to effect the recommended maintenance and the routine maintenance (418) and invokes the update schedule routine 500"). 
	Paul teaches the limitations not expressly disclosed by Sankavaram, namely: 
	autonomously driving the autonomous vehicle to a location of the maintenance of the autonomous vehicle based on the optimal time for the maintenance of the autonomous vehicle (col 4 ln 27-39 - "The process 300 schedules 304 a time for the repair with a third-party, the third party having an address. [...] The process 300 directs 306 the autonomous vehicle to autonomously drive to the address at the time. As used herein, autonomously drive indicates that the vehicle moves from its initial location to the address of the third party without requiring a human operator to drive the vehicle"). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Sankavaram and Paul because each relates to managing maintenance of an autonomous vehicle. The combination would yield predictable results according to the teachings of Paul by allowing vehicle maintenance to be performed without requiring the vehicle's driver to be present. 

As to claim 3, the combination of Sankavaram and Paul teaches the method as recited in claim 1. 
	Sankavaram further discloses wherein determining the optimal time for the maintenance of the autonomous vehicle comprises evaluating a daily commute of the autonomous vehicle user (para [0045]). 

As to claim 4, the combination of Sankavaram and Paul teaches the method as recited in claim 3. 
	Sankavaram further discloses wherein evaluating the daily commute of the autonomous vehicle user comprises evaluating a type of traffic experienced by the autonomous vehicle during the daily commute (Fig 1, Fig 2, para [0029] - "Placement of the aforementioned sensors permits the spatial monitoring controller 140 to monitor traffic flow including proximate object vehicles and other objects around the vehicle 10", para [0042] - "the [vehicle health monitoring] VHM system 120 is disposed to monitor, prognosticate and diagnose operation of the components, subsystems and systems of the autonomic vehicle control system 20. Such information is communicated to the scheduling controller 200").

As to claim 6, the combination of Sankavaram and Paul teaches the method as recited in claim 1. 
	Paul further teaches the method further comprising scheduling the maintenance of the autonomous vehicle at the location of the maintenance of the autonomous vehicle (col 4 ln 28-31 - "The process may include contacting a body shop, a repair shop, a mechanic, or another third party capable of performing necessary repairs on the vehicle").

As to claim 8, the combination of Sankavaram and Paul teaches the method as recited in claim 1. 
	Sankavaram further discloses the method further comprising wherein the optimal time comprises a plurality of times for the maintenance of the autonomous vehicle (para [0056] - "When the best time/date slot(s) is not acceptable to the operator (412)(0), the service appointment routine 400 determines an alternative time/date slot(s), which is communicated to the operator with the service center location(s) and recommended maintenance or service actions (422), and the operator is queried to determine whether the alternative time/date slot(s) is acceptable to the operator").

As to claim 10, Sankavaram discloses a system for conducting maintenance of an autonomous vehicle, the system comprising: 
	a memory module storing software for controlling the autonomous vehicle to perform a method for conducting the maintenance of the autonomous vehicle (para [0041] - "The VHM system 120 for the autonomic vehicle control system 20 of the autonomous vehicle 10, the maintenance event manager 50, the appointment log 70 and the scheduling controller 200 are implemented as routines and associated memory locations that are stored and executed in controllers that are on-board the autonomous vehicle 10 in one embodiment"); and 
	a processor communicatively coupled with the memory module, the processor executing the software programmed to control the autonomous vehicle to conduct the maintenance of the autonomous vehicle (para [0037] - "The term 'controller' and related terms [...] refer to one or various combinations of Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s), e.g., microprocessor(s) and associated non-transitory memory component(s) in the form of memory and storage devices", para [0041]), 
	wherein the method for conducting the maintenance of the autonomous vehicle comprises: 
	determining if the maintenance of the autonomous vehicle is necessary based on a period of time since a last maintenance of the autonomous vehicle and a mileage of the autonomous vehicle (para [0043] - "The maintenance event manager 50 monitors the vehicle odometer, engine run-time, and other factors, and generates information that indicates an impending need for recommended maintenance or scheduled maintenance"); 
	determining an optimal time for the maintenance of the autonomous vehicle (para [0045], para [0053]); and 
	informing an autonomous vehicle user of the optimal time for the maintenance of the autonomous vehicle (para [0044], para [0054]); 
	receiving confirmation of the optimal time for the maintenance of the autonomous vehicle from the autonomous vehicle user (para [0055]).
	Paul teaches the limitations not expressly disclosed by Sankavaram, namely: 
	autonomously driving the autonomous vehicle to a location of the maintenance of the autonomous vehicle based on the optimal time for the maintenance of the autonomous vehicle (col 4 ln 27-39).
	See claim 1 for a statement of an obviousness rationale. 

As to claim 12, the combination of Sankavaram and Paul teaches the system as recited in claim 10. 
	Sankavaram further discloses wherein determining the optimal time for the maintenance of the autonomous vehicle comprises evaluating a daily commute of the autonomous vehicle user (para [0045]).

As to claim 14, the combination of Sankavaram and Paul teaches the system for conducting routine maintenance of an autonomous vehicle as recited in claim 10. 
	Sankavaram further discloses wherein the optimal time comprises a plurality of times for the maintenance of the autonomous vehicle (para [0056]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sankavaram in view of Paul and US 10,573,096 B1 (Harvey et al., hereinafter "Harvey"). 

As to claim 9, the combination of Sankavaram and Paul teaches the method as recited in claim 1. 
	Harvey teaches the limitations not expressly further taught by the combination of Sankavaram and Paul, namely: 
	wherein autonomously driving the autonomous vehicle to the location of the maintenance of the autonomous vehicle comprises evaluating traffic conditions near the location (col 14 ln 59-63 - "Self-driving vehicle controller 110 may determine the time to and from the maintenance facility based upon navigation mapping between the locations and further based upon traffic patterns for the times of day that self-driving vehicle 100 would be traveling").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Sankavaram and Harvey, because each reference relates to systems for scheduling maintenance work on autonomous vehicles. The combination would yield predictable results from the teachings of Harvey, by allowing the system to more accurately estimate the total time required for the scheduled vehicle maintenance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669